UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1TO Commission File Number001-36644 CALITHERA BIOSCIENCES, INC. (Exact name of Registrant as specified in its Charter) Delaware 27-2366329 ( State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 343 Oyster Point Blvd., Suite 200 South San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)870-1000 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.0001 Per Share The NASDAQ Global Select Market (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES¨NOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES¨NOx Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNO¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YESxNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Annual Report on Form10-K or any amendment to this Annual Report on Form10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-acceleratedfiler ¨ (Do not check if a small reporting company) Smallreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES¨NOx The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $79.3 million, based on the closing price of the registrant’s common stock on the NASDAQ Global Select Market of $7.14 per share.
